Exhibit 10.1

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into this 3rd day of
December, 2013 between Coty Inc., a Delaware corporation (the “Company” and,
collectively with its affiliates, “Coty”), and Patrice de Talhouët
(“Executive”).

 

RECITALS

 

A The parties desire that Executive will become employed by the Company on or
about January 1, 2014.     B The parties desire to set forth in this Agreement
the terms of Executive’s employment with the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Employment.       1.1 In General. The Company agrees to employ Executive on
or about January 1, 2014, and Executive accepts such employment, on the terms
and conditions set forth in this Agreement. The date Executive commences
employment with the Company is referred to in this Agreement as the “Effective
Date.”         1.2 At-Will Employment. This Agreement does not constitute, and
may not be construed as, a commitment to employment for any specific duration.
The duration and terms and conditions of Executive’s employment relationship
with the Company shall be at will, which means that the Company may change the
terms and conditions of the employment relationship, and that Executive may
leave the Company, or the Company may require Executive to leave its employ, for
any reason or no reason, at any time.       2. Duties.       2.1 Chief Financial
Officer.           2.1.1 Executive shall be the Company’s Chief Financial
Officer, reporting to the Company’s Chief Executive Officer, and shall serve on
the Company’s Executive Committee. Executive shall perform all duties
customarily associated with his office and shall perform such additional duties
consistent with his position as may be assigned to him from time to time by the
Company’s Chief Executive Officer. Such duties shall include, without
limitation, responsibility for worldwide finance organization; corporate finance
(controlling, tax treasury, internal audit); business development/M&A; global IM
organization; and investor relations.             2.1.2 Subject to Section
2.1.3, Executive shall devote his entire business time, attention, and energies
to the business of the Company during Executive’s employment with the Company
and shall use his best efforts to perform such responsibilities faithfully and
efficiently. Executive shall comply with the Coty Code of Business Conduct, as
in effect from time to time.

 



    2.1.3 Nothing herein shall prohibit Executive from pursuing charitable
activities that are unrelated to the Company’s business as long as they do not
violate Section 7, conflict with the interests of Coty, or interfere with the
performance of his duties pursuant to this Agreement.             2.2 Location.
Executive’s position will be based at the Company’s principal office in New
York, New York. Notwithstanding the foregoing, Executive will be required to
travel extensively within the normal course of his duties. Executive may also be
required to relocate in accordance with the Company’s needs, such relocation
being subject to the terms of the Company’s International Transfer Policy      
  3. Compensation and Benefits. Executive’s compensation and benefits during his
employment under this Agreement shall be as follows:       3.1 Salary. The
Company shall pay Executive base salary (“Salary”) at an annual rate of seven
hundred fifty thousand dollars ($750,000). Executive’s Salary shall be payable
in accordance with the Company’s normal payroll practices as in effect from time
to time.         3.2 APP Bonus. Executive shall be eligible to participate in
the Coty Annual Performance Plan (the “APP”), with a Target Award of sixty
percent (60%) of Executive’s Salary. The actual APP award (“Bonus”) will depend
on the value of Coty financial metrics and Executive’s personal performance, and
will be between 0 and 3.6 times the Target Award (i.e., a maximum potential
award of 216% of Executive’s Salary). Executive understands that the APP is a
discretionary bonus plan and may be amended or terminated by Coty in its sole
discretion at any time, and that a Bonus is not guaranteed by Coty.         3.3
Long-Term Incentive Plan.           3.3.1 Initial Grant. Upon commencement of
his employment, Executive shall be granted under the Coty Inc. Equity Long-Term
Incentive Plan (the “LTIP”) restricted stock units (“RSUs”) for a number of
shares having a fair market value as of the grant date of eight hundred thousand
dollars ($800,000). Such RSUs shall cliff vest on the third anniversary of the
Effective Date.             3.3.2 Annual Grants. Executive shall be eligible for
annual RSU grants at the same time as RSU grants are made to other senior
executives, in the discretion of the Company’s Board of Directors (the “Board”)
or the Board’s Remuneration and Nomination Committee. The first such grant is
expected to be made in October 2014. Annual grants are subject to five-year
cliff vesting.             3.3.3 Platinum Participation. Executive shall be
given the opportunity to participate in the LTIP “Platinum” program.            
3.3.4 Amendment or Termination. Executive understands that the LTIP may be
amended or terminated by Coty in its sole discretion to the extent provided
under the LTIP.

2



  3.4 Sign-On Bonus. The Company’s management shall recommend to the Board’s
Remuneration and Nomination Committee that within 90 days after the Effective
Date Executive be granted as a sign-on bonus RSUs for a number of shares having
a fair market value as of the grant date of three hundred thousand dollars
($300,000). Such RSUs shall be subject to three-year cliff vesting. In the event
such RSUs are not granted, Executive shall instead receive within such 90-day
period a cash sign-on bonus of three hundred thousand dollars ($300,000).      
  3.5 Benefits. Executive shall be eligible to participate in the Company’s
employee benefit plans in effect from time to time for senior executives of the
Company generally. In addition, the company will assist Executive in researching
and implementing most effective way to maintain his elder son (Antoine) in the
French welfare system.         3.6 Automobile. Executive shall be given a car
allowance or use of a Company car in accordance with Company policy.         3.7
Other Perquisites. Executive shall receive the following benefits, subject to
the terms of the Company’s International Transfer Policy. In all cases taxable
amounts shall be grossed up for applicable taxes.           3.7.1 Education.
Executive shall be reimbursed for his children’s private secondary school
tuition.             3.7.2 Travel to France. Executive shall be reimbursed
annually for one round trip air ticket to France for each of Executive,
Executive’s spouse, and Executive’s children for the first three years of
employment. Executive shall consider combining the trip with business purpose
when possible.             3.7.3 Tax Assistance. Executive shall be provided
through the Company’s global provider with ongoing tax assistance with respect
to his taxes in France and the United States.             3.7.4 Work Permit and
Visas. Executive shall receive assistance for renewing his work permit and visas
for Executive and his family and be reimbursed the cost thereof.         4.
Business Expenses. During Executive’s employment under this Agreement, Executive
shall be eligible for prompt reimbursement for business expenses, travel and
entertainment reasonably incurred by Executive, subject to the terms and
conditions of the Coty Travel Policy as in effect from time to time.     5.
Vacation. Executive shall accrue paid vacation at the rate of twenty (20) work
days per year or such greater rate as may be provided by the terms and
conditions of the Company’s standard vacation policies for its employees as in
effect from time to time (the “Vacation Policy”). Executive’s vacation
entitlement shall be subject to the terms and conditions of the Vacation Policy,
including, without limitation, such overall limitations on accrued but unused
vacation as the Vacation Policy may provide. In scheduling vacation Executive
shall duly consider the business requirements of the Company.

3



6. Confidentiality. Commencing on the Effective Date and at all times
thereafter, Executive shall not use for any purpose or disclose to any third
party any Confidential Information (as defined below) other than (i) in the
performance of Executive’s duties under this Agreement, (ii) as may otherwise be
required by law, regulation or legal process, or (iii) as may be required by a
governmental authority, agency or body. “Confidential Information” means any
proprietary and/or confidential information relating to Coty, Coty’s customers,
or other parties with which Coty has a business relationship or that may provide
Coty with a competitive advantage, and includes, without limitation, trade
secrets; inventions (whether or not patentable); technology and business
processes; business, product, strategic, or marketing plans; negotiating
strategies; sales and other forecasts; financial information; client lists or
other intellectual property; information relating to compensation and benefits;
compilations of public information that become proprietary as a result of Coty’s
compilation of such public information for use in its business; and documents
(including any electronic record, videotapes or audiotapes) and oral
communications incorporating Confidential Information. Executive shall also
comply with any confidentiality obligations of Coty to a third party that
Executive knows or should know about, whether arising under a written agreement
or otherwise. Information shall not be deemed Confidential Information if it is
or becomes generally available to the public other than as a result of an
unauthorized disclosure or action by Executive or at Executive’s direction or by
any other person who directly or indirectly receives such information from
Executive. Because Confidential Information is extremely valuable, the Company
takes measures to maintain its confidentiality and guard its secrecy.
Confidential Information may be copied, disclosed or used by Executive during
his employment with the Company only as necessary to carry out Company business
and, where applicable, only as required or authorized under the terms of any
agreements between the Company and any third party. If Executive is ever asked
to disclose any information or materials that are subject to these
confidentiality restrictions, pursuant to legal process or otherwise, Executive
must contact the Company to seek the Company’s written consent prior to any
disclosure.     7. Non-Competition; Non-Solicitation. Executive will enter into
the Company’s standard restrictive covenant agreement for senior executives.
Participation to LTIP and other company equity plans is subject to the execution
of such agreement, a copy of which has been given to Executive.     8. Company
Property.       8.1 In General. Executive agrees that all patents, patentable
inventions, copyrights, trade secret rights, trademark rights and associated
goodwill, rights in know-how, and all other intellectual property rights, as
well as all their physical and intangible embodiments, that are conceived,
discovered, developed, created or reduced to practice by Executive, solely or in
collaboration with others, during the period of his employment with the Company
and that relate in any manner to the business of Coty that Executive may be
directed to undertake, investigate or experiment with or that Executive may
become associated with in performing services for the Company or for Coty
(collectively, “Intellectual Property”) are the sole property of the Company.
The Company and Executive expressly agree that each copyrightable work created
in whole or part by Executive at the direction of Coty or relating to the
business of Coty shall be considered a “work made for hire” to the maximum
extent allowed by law, and that Company shall be considered the “author” of each
such work, as those terms are defined in the Copyright Act 17 U.S.C. §101, et
seq. At the Company’s request or in the event any Intellectual Property is
deemed for any reason to be owned by

4



    Executive, Executive also agrees to assign (or cause to be assigned) and
hereby assigns fully to the Company all such Intellectual Property.         8.2
Further Assurances. Executive agrees to assist the Company or its designee, at
the Company’s expense, in every lawful way to secure, document and record the
Company’s rights in Intellectual Property, including the disclosure to the
Company of all pertinent information and data with respect to all Intellectual
Property, the execution of all applications, specifications, oaths, assignments
and all other instruments that the Company may deem necessary in order to apply
for and obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive right, title and
interest in and to all Intellectual Property. Executive also agrees that
Executive’s obligation to execute or cause to be executed any such instrument or
papers shall continue after the termination of this Agreement. Executive further
agrees not to assert or make a claim of ownership of any Intellectual Property,
and that Executive shall not file any applications for patents or copyright or
trademark registration relating to any Intellectual Property.         8.3
Pre-Existing Materials. Executive agrees that if in the course of performing
services for the Company Executive incorporates into or in any way uses in
creating Intellectual Property any pre-existing invention, improvement,
development, concept, discovery, works, or other proprietary right or
information owned by Executive or in which Executive has an interest, (i)
Executive shall inform the Company, in writing before incorporating such
invention, improvement, development, concept, discovery or other proprietary
information into any Intellectual Property, and (ii) Executive hereby grants the
Company a nonexclusive, royalty-free, perpetual, irrevocable, worldwide license
to make, have made, modify, sell, copy and distribute, and to use or exploit in
any way and in any medium, whether or not now known or existing, such item as
part of or in connection with such Intellectual Property. Executive shall not
incorporate any invention, improvement, development, concept, discovery,
intellectual property or other proprietary information owned by any party other
than Executive into any Intellectual Property without the Company’s prior
written permission.         8.4 Attorney-in-Fact. Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney-in-fact, to act for and on Executive’s behalf
to execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyright, trademark
and mask work registrations with the same legal force and effect as if executed
by Executive, if the Company is unable, because of Executive’s unavailability,
dissolution, mental or physical incapacity, or for any other reason, to secure
Executive’s signature for the purpose of applying for or pursuing any
application for any United States or foreign patents or mask work or copyright
or trademark registrations covering the Intellectual Property owned by the
Company pursuant to this Section 8.       9. Termination for Cause.         9.1
Termination for Cause. The Company may terminate Executive’s employment and this
Agreement for Cause. In such event the Company shall have no further obligations
to Executive under this Agreement or otherwise except for any earned but unpaid
Salary through the date of termination, any accrued but unused vacation, and any
other vested

5



    benefits to which Executive is entitled in accordance with the terms of any
plan of the Company (the “Accrued Compensation”).         9.2 Cause Definition.
“Cause” means:           (a) Executive’s willful and continued failure to
substantially perform his duties for the Company or to carry out the business
plan of the Company as determined by the Board;             (b) Executive’s
conviction of, guilty plea to, or entry of a nolo contendere plea to, a felony;
            (c) The willful or continued negligent engaging by Executive in
conduct which is materially injurious to the Company, financially or otherwise;
or             (d) Executive’s breach of any material term of this Agreement or
the Company’s policies and procedures, as in effect from time to time.          
9.3 Cure Opportunity. With respect to circumstances described in Section 9.2(a),
(c), or (d), Executive’s termination for Cause shall be effective only after
notice to Executive setting forth in reasonable detail the nature of any such
alleged Cause circumstance and, if the circumstance is susceptible to cure, the
action required to cure such circumstance and a period of not less than 30
calendar days during which time Executive shall have an opportunity to appear
before the Board to demonstrate that he has cured the conduct that constitutes
Cause.       10. Termination Without Cause.       10.1 In General. The Company
may terminate Executive’s employment and this Agreement without Cause at any
time.         10.2 Termination Benefits. If the Company terminates Executive’s
employment without Cause, Executive shall receive, without duplication, the
following:           10.2.1 Executive shall be entitled to his Accrued
Compensation.             10.2.2 Provided that Executive executes within the
30-day period after his Separation Date a general release of claims in the form
prescribed by the Company (a “General Release”), and does not revoke the General
Release within seven days after such execution, Executive shall be eligible for
a continuation of his base Salary for the 12-month period immediately following
the date his employment terminates (his “Separation Date”).         11.
Voluntary Separation.         11.1 In General. Executive may voluntarily
terminate his employment and this Agreement for any reason upon at least 90
days’ advance notice, which notice shall disclose details of his new employer or
affiliation. In such event, Executive’s Separation Date shall be (x) the date

6



    specified in Executive’s notice, or (y) such earlier date as of which the
Company releases Executive from any further work obligation.         11.2
Termination Benefits. If Executive voluntarily terminates his employment in
accordance with Section 11.1, he shall receive, without duplication, the
following:           11.2.1 Executive shall be entitled to his Accrued
Compensation.             11.2.2 In addition, if the Company elects to release
Executive from any further work obligation earlier than the date specified in
Executive’s notice, the Company shall continue paying Executive’s Salary during
the period beginning on his Separation Date and ending 90 days after the date he
provided notice of his voluntary separation.         12. Death. In the event of
Executive’s death while employed by the Company, this Agreement shall
automatically terminate. Thereafter, Executive’s designated beneficiary (or, if
there is no such beneficiary, Executive’s estate) shall receive any Accrued
Compensation as of the date of Executive’s death. In no event shall a payment
pursuant to this Section 12 be made later than the 60th day after Executive’s
death.       13. Disability.         13.1 In General. The Company, in its sole
discretion, may terminate Executive’s employment and this Agreement by reason of
Executive’s Disability by giving notice to Executive of termination for
Disability. “Disability” means an illness, injury or other incapacitating
condition as a result of which Executive is unable to perform, with reasonable
accommodation, the services required to be performed under this Agreement for a
period or periods aggregating more than 120 days in any 12 consecutive months.
Executive agrees to submit to such medical examinations as may be necessary to
determine whether a Disability exists or the efficacy of proposed reasonable
accommodations, pursuant to such reasonable requests made by the Company. Any
determination as to the existence of a Disability shall be made by a physician
mutually selected by Executive and the Company.         13.2 Termination
Benefits. In the event Executive’s employment is terminated by the Company for
Disability, Executive shall receive any Accrued Compensation as of the date of
Executive’s termination.       14. Other Consequences of Termination of
Employment.       14.1 Termination of Benefits. Except as otherwise provided in
this Agreement, Executive’s participation in all Company benefit plans and
programs shall be governed by the terms of the applicable plan and program
documents and award agreements. For the avoidance of doubt, Executive’s Accrued
Compensation as of his termination of employment for any reason shall not
include any APP amount except to the extent provided by the terms of the APP or
this Agreement.         14.2 Resignation from Positions. If Executive’s
employment with the Company terminates for any reason, Executive shall be deemed
to have resigned at that time from all officer positions that Executive may have
held with Coty. If for any reason this Section 14.2 is

7



    deemed insufficient to effect such resignation, Executive hereby authorizes
the Secretary and any Assistant Secretary of the Company to execute such
documents or instruments as the Company may deem reasonably necessary or
desirable to effect such resignation or resignations, and to act as Executive’s
attorney-in fact solely for the purpose of so effecting such resignation or
resignations.         14.3 Return of Company Property. Upon terminating his
employment for any reason or whenever so directed by the Company, Executive
shall return any documents, papers, drawings, plans, diskettes, tapes, data,
manuals, forms, notes, tables, calculations, reports, or other items which
Executive has received, or in or on which Executive has stored or recorded Coty
data or information, in the course of his employment as well as all copies and
any material into which any of the foregoing has been incorporated and any other
Coty property which may be in his possession or control, to the Company or to
such entity as Coty may direct, without right of retention.       15. Deductions
and Withholdings.       15.1 Except as otherwise expressly provided in this
Agreement or in any Company benefit plan applicable to Executive, all amounts
payable under this Agreement shall be paid in accordance with the Company’s
ordinary payroll practices less such deductions and income and payroll tax
withholding as may be required under applicable law. Any property, benefits and
perquisites provided to Executive under this Agreement shall be taxable to
Executive as provided by law.         15.2 In the event of the termination of
Executive’s employment for any reason, the Company reserves the right, to the
extent permitted by law and in addition to any other remedy the Company may
have, to deduct from any monies that are otherwise payable to Executive and that
do not constitute deferred compensation within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations thereunder
(“Section 409A”) all monies Executive may owe to the Company at the time of or
subsequent to the termination of Executive’s employment with the Company
(including, without limitation, any negative vacation balance). To the extent
any law requires an employee’s consent to the offset provided in this Section
15.2 and permits such consent to be obtained in advance, this Agreement shall be
deemed to provide the required consent.       16. Section 409A.       16.1 In
General. All payments and benefits under this Agreement are intended either to
be exempt from, or to comply with, the requirements of Section 409A, and this
Agreement shall be interpreted and administered in a manner consistent with such
intent.         16.2 Separation from Service. References in this Agreement to
“termination of employment” and similar terms shall mean a “separation from
service” as determined under Section 409A. A separation from service shall be
deemed to occur if it is anticipated that the level of services Executive will
perform after a certain date (whether as an employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of services provided by Executive in the immediately preceding 36 months.

8



  16.3 Payments Contingent on General Release. If the timing of Executive’s
execution of a General Release could (but for this Section 16.3) affect whether
an amount that is subject to Section 409A is paid in the taxable year of
termination or is instead paid in the next succeeding year (the “Second Year”),
then payment of such amount shall be made no earlier than January 1 of the
Second Year.         16.4 Six-Month Delay. If Executive is a “specified
employee” as defined in Section 409A at the time of his termination of
employment, no amount that is subject to Section 409A and that becomes payable
by reason of Executive’s termination of employment shall be paid before the
expiration of the 6-month period beginning on Executive’s termination of
employment, or, if earlier, Executive’s death.         16.5 Reimbursement of
Expenses or In-Kind Benefits. Reimbursements of expenses and in-kind benefits
shall be treated as follows: (i) the amount of such expenses eligible for
reimbursement or in-kind benefits provided in any taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits provided in any
other taxable year, except as otherwise allowed by Section 409A; (ii) any
reimbursement shall be made on or before the last day of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred; and (iii) no right to reimbursement or in-kind benefits may be
liquidated or exchanged for another benefit.         16.6 Amendment. The Company
may, without Executive’s consent, amend any provision of this Agreement to the
extent that, in the reasonable judgment of the Company, such amendment is
necessary or advisable to avoid the imposition on Executive of any tax, interest
or penalties pursuant to Section 409A. Any such amendment shall maintain, at a
minimum, the original economic benefit to Executive of the applicable provision.
        16.7 Separate Payments. If Executive becomes entitled to be paid Salary
continuation under any provision of this Agreement, then each payment of Salary
during the relevant continuation period shall be considered, and is hereby
designated as, a separate payment for purposes of Section 409A.       17.
Survival; Remedies.       17.1 Survival. The respective rights and obligations
of the parties under this Agreement shall survive any termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations.         17.2 Dispute Resolution.           17.2.1 Any dispute
or controversy arising under or in connection with this Agreement that cannot be
mutually resolved by the parties to this Agreement and their respective advisors
and representatives shall be resolved exclusively in the federal or state courts
located in the State of New York. Each party hereto hereby irrevocably accepts
and submits to the exclusive jurisdiction of such courts for purposes of this
Agreement.

9



    17.2.2 The parties shall maintain strict confidentiality with respect to any
proceeding commenced or maintained under the provisions of this Agreement,
except as may be required by law.           17.3 Injunctive Relief. The Company
has entered into this Agreement in order to obtain the benefit of Executive’s
unique skills, talent, and experience. It is understood by both parties to this
Agreement that the protections to Coty provided herein are meant for the
reasonable protection of the business of Coty and not to impair the ability of
Executive to earn a living. Executive acknowledges and agrees that any violation
of Section 6, 7, or 8 shall result in irreparable damage to the Company, and
accordingly the Company may obtain injunctive and other equitable relief for any
breach or threatened breach of such sections, in addition to any other remedies
available to the Company. To the extent permitted by applicable law, Executive
hereby waives any right to the posting of a bond in connection with any
injunction or other equitable relief sought by the Company and Executive agree
not to seek such relief in Executive’s opposition to any application for relief
the Company shall make.       18. Severability. If a court determines that any
portion of this Agreement is invalid or unenforceable, the remainder of this
Agreement shall not thereby be affected and shall be given full effect without
regard to the invalid provisions. If the final judgment of a court of competent
jurisdiction or other authority (including an arbitrator) declares that any term
or provision is invalid or unenforceable, the parties agree that the court or
other authority making such determination shall have the power to reduce the
scope, duration, area, or applicability of the term or provision, to delete
specific words or phrases, or to replace any invalid, void, or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intent of the invalid or unenforceable term
or provision.     19. No Duplication. The payments and benefits provided in this
Agreement in respect of a termination of employment are in lieu of any other
salary, bonus or benefits payable by the Company, including, without limitation,
any severance or income continuation or protection under any Company plan that
may now or hereafter exist. All such payments and benefits shall constitute
liquidated damages, paid in full and final settlement of all obligations of the
Company to Executive under this Agreement.     20. Notices. Notices under this
Agreement must be given in writing and shall be delivered by hand, or mailed by
United States certified mail, return receipt requested, postage prepaid, or sent
by FedEx or similar overnight courier service, to the parties at the following
addresses (or at such other address for a party as shall be specified by such
party by like notice):

 

To Executive: at his last known address in the Company’s records

 

To the Company at:

 

Coty Inc.
350 Fifth Avenue
New York, New York 10118
Attention: General Counsel

10



  Any notice delivered personally under this Section 20 shall be deemed given on
the date delivered, and any notice sent by United States certified mail, postage
prepaid, return receipt requested, or by FedEx or similar overnight service,
shall be deemed given on the date mailed.     21. Assignment. This Agreement is
for the performance of personal services by Executive and may not be assigned by
Executive, except that the rights of Executive hereunder shall pass upon
Executive’s death to Executive’s designated beneficiary (or, if there is no such
beneficiary, Executive’s estate), provided that Executive shall be entitled, to
the extent not prohibited by applicable law, to select and change a beneficiary
or beneficiaries to receive any compensation or benefit payable hereunder
following Executive’s death by giving the Company written notice thereof. This
Agreement shall be binding upon and inure to the benefit of the Company’s
successors and assigns. Without limiting the foregoing, the Company may assign
its rights and delegate its duties hereunder in whole or in part to any
transferee of all or a portion of the assets or business to which Executive’s
employment relates.     22. Governing Law. This Agreement shall be governed by
the laws of the State of New York, without regard to its conflict of laws
provisions.     23. No Implied Contract. Nothing in this Agreement shall be
construed to impose any obligation on the Company to establish or maintain any
benefit, welfare or compensation plan or program or to prevent the modification
or termination of any benefit, welfare or compensation plan or program or any
action or inaction with respect to any such benefit, welfare or compensation
plan or program.     24. Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. An electronically scanned
copy of an executed counterpart shall be given the same effect as the original
for purposes of the preceding sentence.     25. Construction.       25.1
Headings. All descriptive headings in this Agreement are intended solely for
convenience, and no provision of this Agreement is to be construed by reference
to any heading.         25.2 Contra Proferentem Doctrine Inapplicable. This
Agreement shall not be construed for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.       26. Entire Agreement. This Agreement and any
documents referred to herein constitute the entire agreement by the parties with
respect to the matters covered herein and supersedes any prior agreement,
condition, practice, custom, usage and obligation with respect to such matters
insofar as any such prior agreement, condition, practice, custom, usage or
obligation might have given rise to any enforceable right. No agreements,
understandings or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
expressly set forth in this Agreement.

11



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

COTY INC.

 

 

By:    /s/ Géraud-Marie Lacassagne     Géraud-Marie Lacassagne   Senior Vice
President Human Resources

 

 

PATRICE DE TALHOUËT

 

/s/ Patrice de Talhouët



 

12